THXCA~ITORNEY             GENERAL
                        OF   -XAS




Hondriible Dave McXVeill,Jr.
County AttotiheyJ. Shelby County
Center,,.Tsxas     ,.     _
;
Dear Sir;                      Opinion ~0~.,~0~~911-”     ‘- ‘- -’
                               Ret Does..a oommon school district
                               ^. . which transfers its,entire
                                    scholastic enrollment’to an ac-
                                    credited school of higher rank
                                    by one-year contracts for three
                                    consecutive years thereby con-
                                    soli,datewith the receiving
                                    school, and related questions?

           We acknowledge receipt of your letter of March
2, 1944, lnwhioh you request an opinion of this department
on the following questions;
            “1. Does a common school district which
       transfers its entire scholastic enrollment to
       an accredited school of higher rank by one-
       year contracts for three consecutive years
       thereby consolidate with the receiving school?

            “2.  Does the County Board of Trustees
       have the authority to consolidate a common school
       district with its receiving school in the state
       of facts outlined in Number 1.

            “3. where an election is held within a
       common school district for the purpose of elect-
       ing school trustees for such school district,
       what length of time must a voter reside in such
       common school district in order to qualify him
       to vote in the election?”
                                   .
                                                           _   -. .




Hon. Dave. McNeill, Jr. page 2 O-5911


          pour first two questions are, no doubt. prompted
by the provisions of Article 8, Ch. 373, of the aural Aid
Bill for 19        (Acts 1943, 48th Lag. R. S., 8, B. 176).
Section 1 o Article 8 reads, in part, as,,foilows:        _
          "Upon the agreement of the board of
     trustees of the districts concerned or on
     petition signed by a majority of the quali-
     fied voters of the district and subject to
     the approval of the county superintendent
     and the State Auperintendent, a district which
     may be unable to maintain a satisfactory school
     may transfer its entire scholastic,enrollment
     for one year to an accredited school of higher
     rank. a .'
          This*provision authorized under certain circum-
stances the transfer of one school district's entire scholastic
enrollment for one year to an accredited school of higher rank,
but it does not authorize the legal consolidation of districts.
Article 2896, R. S. 1925, sets out the procedure for consol-
idating districtsand provides for the calling and holding of
an election for such purpose in each of the districts to be
affected by the consolidation. The County Board of ‘rustees
as such have no statutory authority to effect a consolidation
of school districts without a vote of the people in each of
the districts affected.
          We, therefore, answer your first two questions
in the negative.
          The qualffications of voters in _elections
                                             - ._    In. -
common school districts for the purppse of electing son001
trustees for such school districts are governed by Section 2,
Article 6 of the Constitution of Texas, which reads-in part
as followsr
          "Every person subject to none of the fore- *
     going,disqualifications, who shall have at-
     tained the age of 21 years and who shall be a
     citizen of the United States and who shall have
     resided in this State one year next preceding
     an election and the last six months within the
     district or county in which such person offer;
     to vote, shall be deemed a qualified elector;
Hon. Dave McNeill, Jr. page 3 O-5911


           Although there are certain constitutional and
statutory provisions requiring an elector to vote in the
election precinct of his residence, there is no required
length of time for such residence as a,,qualificationfor
voting in a schocl trustee election in a common school
district. Shaw V. Taylor, 146 9. WN. (2) 452.
           Trusting'that the foregoing answers your in-
quiries, we are
                             Your.8very truly
                        ATTORNEY GENERAL OF TEXAS
                            ,~           .- .,~,.,.

                        BY       Pagan Dickson
                                     Assistant

FDsBT/pam
 -,.
   .. ,
APPROVED MAR 8 1944
GEo..~P,.BSrAFKBURNACTING
ATTORNEY GENERAL OF ,TEXAS
ii'i'i6iED
         O$iiiON &tii~T~
BY BWB, CHAIRMAN